Rehearing denied September 17, 1929.                       ON PETITION FOR REHEARING.                              (280 P. 504.)
We have very carefully considered the able and exhaustive petition for rehearing filed by counsel for plaintiff and still adhere to our former opinion.
Much of the brief is taken up with a discussion of the economic results that would follow an adherence to our original opinion, and, to a certain extent, we agree with counsel in the view that participation by municipalities in enterprises such as furnishing water *Page 339 
or electric lighting outside its municipal limits is not in accord with sound economics or public policy, but states and municipalities often engage in activities, which, while not prohibited by their constitutions or charters, are unsound and sometimes disastrous.
Whether the legislation of this state, which we have discussed in the original opinion, is on the whole unwise, is a matter of private judgment. Looking backward, we may well conclude that the policy of the legislature in disposing of our school and university lands at a trifling price per acre was bad policy. But, it was not unconstitutional. It might be said that legislation, which authorized the state to guarantee the bonds of irrigation districts for a series of years, was unwise and not good economics. The result has demonstrated this, but the law was not unconstitutional.
Cities and municipalities are expressly exempted from the operation of the public utilities act in respect to the operation of light and water systems and are authorized to engage generally therein if their charters permit. The charter of the City of McMinnville does not so permit, and we have confined the city's activities to the terms of its charter, McMinnville and its vicinity, which latter terms we attempted to define.
The case of Richards v. City of Portland, 121 Or. 340
(255 P. 326) when considered in connection with the charter of that city, and the question before the court, does not conflict with our opinion in this case. The charter of Portland does not authorize the city to furnish water to anybody outside of the city limits, nor was the city claiming such right. It has as a matter of favor and convenience to outside villages furnished them water from its surplus, and *Page 340 
when that surplus became reduced, had declined, substantially, to continue to furnish it at the expense of a dearth of water within the city limits, and the suit was brought to compel it tocontinue to furnish such water irrespective of the needs of its own citizens. The court held that it was not compelled to furnish the water and all expressions in the opinion in that case must be construed with reference to the issue there being tried. When, if ever, a case is presented wherein a resident outside of McMinnville is attempting to compel the city to furnish him light or power, or to continue furnishing light or power theretofore being furnished, we will have a case in some respects parallel to Richards v. City of Portland, supra, but so far as the present case is concerned it is inapplicable.
Every phase in the present case, commented on by the petition for rehearing, has been carefully considered already and nothing would be gained by a re-argument. The city was within its technical legal rights and its action is neither a violation of the state or United States Constitution.
The petition for a rehearing is denied.
REHEARING DENIED.
BELT, J., concurs in result. *Page 341